                               IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF MASSACHUSETTS



on behalf of himself and all others similarly situated,

                  Plaintiff,                                             Civil Matter No. 19-CV-10749

       v.



                  Defendant.



                                JOINT MOTION TO STAY PROCEEDINGS
                                       PENDING MEDIATION

             The undersigned parties respectfully request this Court to stay all proceedings and

     deadlines in this matter, including the date to respond to the Complaint, pending the parties’

     attempt to resolve their dispute through mediation before the Honorable Diane M. Welsh (ret.),

     JAMS. As grounds for this motion, the parties state as follows:

             1.         Defendant is scheduled to file an answer in response to plaintiff’s Complaint, by

     agreement, on July 17, 2019. However, the parties have agreed to initially attempt to resolve this

     dispute through mediation before Judge Welsh on Friday, August 9, 2019 at the Philadelphia office

     of JAMS.

             2.         The parties wish to engage in mediation without also simultaneously expending

     time and resources litigating the matter on contest. As such, the parties wish to stay these

     proceedings pending the mediation. The parties have agreed that either party may revoke its

     consent to the stay by written notice to the other party and, if such stay is revoked, the parties will

     promptly notify the Court.
        3.      Assuming this motion is granted, on or before August 16th, 2019, and following the

August 9th JAMS mediation, the parties will file a joint status report advising the Court of the

results of the mediation and stating the parties’ positions on whether a further stay is warranted.

If either party does not consent to continue the stay, the parties further request that the Court will

lift the stay and return the matter to an active status.

        4.      No party will be prejudiced by the relief sought by this joint motion.

        WHEREFORE, the parties respectfully request this Court to enter an order:

        A.      Staying these proceedings, including the deadline to respond to the Complaint;

        B.      Ordering the parties to submit a joint status report to the Court on August 16, 2019,

                describing the results of the mediation, the status of settlement discussions and the

                parties’ positions as to whether a further stay is warranted.

        C.      Granting such other relief as this Court deems just and appropriate.




SO ORDERED on this _____ day of June, 2019,



United States District Court Judge
Respectfully submitted,                         Respectfully submitted,

JAMES ROBINSON,                                 NATIONAL STUDENT CLEARING
                                                HOUSE,
By their attorneys,
                                                By its attorneys,

/s/ James A. Francis
Stuart Rossman (BBO # 430640)                   /s/ David G. Thomas
Joanna Darcus*                                  David G. Thomas (BBO# 640854)
Persis S. Yu (BBO # 685951)                     Paul T. Fox*
NATIONAL CONSUMER LAW CENTER                    Lisa Simonetti*
7 Winthrop Square, 4th Floor                    GREENBERG TRAURIG, LLP
Boston, MA 02110                                One International Place, Ste. 2000
Tel: (617) 542-8010                             Boston, MA 02110
srossman@nclc.org                               Tel: (617) 310-6040
jdarcus@nclc.org                                Fax: (617) 310-6001
pyu@nclc.org                                    thomasda@gtlaw.com
                                                foxp@gtlaw.com
Benjamin David Elga*                            simonettil@gtlaw.com
Brian James Shearer*
JUSTICE CATALYST LAW                           *admitted pro hac vice
25 Broadway, 9th Floor
New York, NY 10004
Tel: (518)-732-6703
belga@justicecatalyst.org
brianshearer@justicecatalyst.org

James A. Francis*
John Soumilas*
Francis & Mailman, P.C.
1600 Market Street, 25th Floor
Philadelphia, PA 19103
Tel: (215) 735-8600
Fax: (215) 940-8000
jfrancis@consumerlawfirm.com
Jsoumilas@consumerlawfirm.com

*petition to appear pro hac vice forthcoming


Dated: June 20, 2019
                                CERTIFICATE OF SERVICE

I hereby certify that this document filed through the ECF system will be sent electronically to the
registered participants as identified on the Notice of Electronic Filing and paper copies will be
sent via U.S. first class mail to those indicated as non-registered participants on June 20, 2019.


                                                                            /s/ David G. Thomas
